DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference request, filed 11 January 2021, with respect to the rejection(s) of claim(s) 1 - 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Duysens et al. (USPN 6,104,960 – previously cited) in view of Mauger et al. (US PGPUB 2016/0213943).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duysens et al. (USPN 6,104,960 – previously cited) in view of Mauger et al. (US PGPUB 2016/0213943).
Regarding claim 1, Duyens discloses a temporary medical electrical lead (e.g. Fig. 3)comprising: a connector pin (e.g. 101); and a single conductor coil (e.g. 102), the coil extending from a proximal portion to a distal portion and having a length, the coil being close-wound along the length thereof, the proximal portion of the coil coupled to the connector pin and a distal portion of the coil extending to a distal-most tip of the lead, the distal portion of the coil defining an inner surface of the lead, the inner surface surrounding an elongate lumen of the lead, the connector pin including an elongate bore that defines a proximal-most portion of the elongate lumen and a proximal opening thereto at a proximal end of the connector pin (e.g. column 4, lines 24 – 53); no turns of the coil distal portion are mechanically coupled together; and the coil distal portion translates a force of no greater than 0.1 lbf (0.4 N) when strained 400% (e.g. column 4, lines 33 – 37), but fails to teach that the distal portion of the coil extends to a tapered distal-most tip.  Mauger teaches it is known to use an electrical lead having a tapered proximal portion (e.g. Fig 9D and paragraph 98).  It would have been obvious to one having ordinary skill to modify the distal tip of the lead as taught by Duyens with a 
Regarding claim 2, Duyens discloses the single conductor coil distal portion includes an insulated proximal segment and an uninsulated distal segment, the insulated segment extending from the coil proximal portion to the uninsulated segment, and the uninsulated segment extending from the insulated segment to the distal-most tip of the lead; and the single conductor coil comprises a single cable, the cable comprising a plurality of conductive filaments and an insulative layer, the insulative layer extending around the conductive filaments along the insulated segment of the coil distal portion, but not along the uninsulated segment of the coil distal portion, and the insulative layer defining the inner surface and an outer surface of the lead along the insulated segment of the coil distal portion only (e.g. column 4, lines 24 – 53).
Regarding claims 3 and 4, Duyens in view of Mauger discloses invention as described above, but fails to teach the exact specifications of the filaments.  It would have been obvious to modify the filaments as taught by Duyen in view of Mauger with the filaments having the specifications as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105, USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F. 2d 775, 227 USPQ (Please see MPEP 2144.05).
claim 5, Duyens discloses a marker formed in the insulative layer of the cable, and wherein the insulative layer has a white appearance except for the marker (e.g. 98, 99).
Regarding claims 6 and 7, Duyens discloses each conductive filament of the cable has a distal-most end at the distal-most tip of the lead, the conductive filament distal-most ends being free of any mechanical coupling (e.g. Fig. 3).

Claim 8 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duyens et al. in view of Mauger et al., and further in view of Honeck (US PGPB 2005/0090884 – previously cited).
Regarding claims 8 – 15, Duyens in view of Mauger discloses the device (and method for assembling and implanting said device) as previously mentioned but fails to teach a gripping tool.  Honeck teaches it is known to use a gripping tool (e.g. Fig. 6).  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Duyens in view of Mauger with the grip tool as taught by Honeck, since such a modification would provide the predictable results of allowing the physician to better introduce the lead to the desired location.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duyens et al. in view Mauger et al., and further in view of Li et al. (US PGPUB 2012/0271385 – previously cited).
Regarding claims 16 and 17, Duyens in view of Mauger discloses the device as described above, but fails to teach a beta-titanium alloy.  Li teaches it is known to use a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792